Title: From George Washington to Major General Robert Howe, 24 August 1780
From: Washington, George
To: Howe, Robert


					
						Sir,
						Head Quarters Aug. 24th 1780
					
					In the report of the march of yesterday, it appears there was to your baggage a guard of a serjeant and four men, contrary to the regulations and to General orders. I am persuaded this must have happened by mistake; but as it is of the greatest importance that the General officers should set an example of regularity to the army I mention the matter to you that you may take effectual care to prevent the like in future. I am with great esteem Sir Your most Obedt servant
				